EXHIBIT 10.34

 

AFFYMAX INC.

 

EXECUTIVE EMPLOYMENT AGREEMENT

for

John A. Orwin

 

This Employment Agreement (“Agreement”) is entered into by and between John A.
Orwin (“Executive”) and Affymax Inc., (the “Company”), effective as of
February 19, 2010 (the “Effective Date”).

 

WHEREAS, the Company desires to employ Executive to provide personal services to
the Company, and wishes to provide Executive with certain compensation and
benefits in return for his services; and

 

WHEREAS, Executive wishes to be employed by the Company and provide personal
services to the Company in return for certain compensation and benefits;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

 

1.             EMPLOYMENT BY THE COMPANY.

 

1.1          Position.  Subject to terms set forth herein, the Company agrees to
employ Executive in the position of President and Chief Operating Officer and
Executive hereby accepts such employment as of April 12, 2010 (the “Employment
Date”).  During the term of his employment with the Company, Executive will
devote his best efforts and substantially all of his business time and attention
to the business of the Company, except for vacation periods as set forth herein
and reasonable periods of illness or other incapacities permitted by the
Company’s general employment policies.

 

1.2          Duties and Location.  Executive shall serve in an executive
capacity and shall perform such duties as are customarily associated with his
then current title, consistent with the Bylaws of the Company and as required by
the Company’s Board of Directors (the “Board”).  Executive will report to the
Chief Executive Officer.  Executive’s primary office location shall be the
Company’s corporate headquarters, currently located in Palo Alto, California. 
The Company reserves the right to reasonably require Executive to perform his
duties at places other than its corporate headquarters from time to time, and to
require reasonable business travel.

 

1.3          Policies and Procedures.  The employment relationship between the
parties shall also be governed by the general employment policies and practices
of the Company, including those relating to protection of confidential
information and assignment of inventions, except that when the terms of this
Agreement differ from or are

 

1

--------------------------------------------------------------------------------


 

in conflict with the Company’s general employment policies or practices, this
Agreement shall control.

 

2.             COMPENSATION.

 

2.1          Salary.  As of the Employment Date, Executive shall receive for
services to be rendered hereunder an annualized base salary of $420,000, payable
on a semi-monthly basis, subject to payroll withholding and deductions and
payable in accordance with the Company’s regular payroll schedule.  Such salary
shall be reviewed annually and may be increased as approved by the Board.

 

2.2          Bonus.  As of the Employment Date, Executive will be eligible to
earn an annual bonus of up to fifty percent (50%) of base salary as determined
by the Board of Directors upon the recommendations of its Compensation Committee
and Chief Executive Officer and provided that Executive remains employed by the
Company as of the date the bonus is calculated.  Eighty percent (80%) of the
bonus amount will be based on the Company’s performance in meeting its planned
operating objectives and twenty percent (20%) of the bonus amount will be based
on the Executive’s performance against expectations of his position, as
determined by the Company in its sole discretion.

 

2.3          Standard Company Benefits.  Executive shall be entitled to all
rights and benefits for which he is eligible under the terms and conditions of
the standard Company benefits and compensation practices which may be in effect
from time to time and provided by the Company to its employees generally.

 

2.4          Equity Awards.  Subject to the approval of the Board, Executive
shall be granted an option to purchase 220,000 shares of Company Common Stock
(the “Option”), at fair market value as determined by the Board as of the date
of grant, pursuant to the Company’s 2006 Equity Incentive Plan (the “Plan”). 
The Option shares will vest as follows:  twenty-five percent (25%) of the shares
covered by the Option shall vest on the first year anniversary of the vesting
commencement date and the remaining seventy-five percent (75%) of the shares
covered by the Option shall vest in thirty-six (36) equal monthly installments
thereafter, in accordance with the Company’s standard vesting and exercisability
policy, as long as Executive remains in continuous service with the Company. 
The Option shall be governed by the terms and conditions set forth in the Plan,
and in the applicable stock option agreement and grant document.

 

3.             PROPRIETARY INFORMATION OBLIGATIONS.

 

3.1          Agreement.  As a condition of employment, Executive agrees to
execute and abide by the Proprietary Information and Inventions Agreement
attached hereto as Exhibit A.

 

3.2          Remedies.  Executive’s duties under the Employee Proprietary
Information and Inventions Agreement shall survive termination of his employment
with the Company.  Executive acknowledges that a remedy at law for any breach or
threatened breach by him of the provisions of the Proprietary Information and
Inventions Agreement

 

2

--------------------------------------------------------------------------------


 

would be inadequate, and he therefore agrees that the Company shall be entitled
to injunctive relief in case of any such breach or threatened breach.

 

3.3          Third Party Agreements and Information.  Executive represents and
warrants that Executive’s employment by the Company will not conflict with any
prior employment or consulting agreement or other agreement with any third
party, and that Executive will perform his duties to the Company without
violating any such agreement.  Executive represents and warrants that Executive
does not possess confidential information arising out of prior employment,
consulting, or other third party relationships, which would be used in
connection with Executive’s employment by the Company, except as expressly
authorized by that third party.  During Executive’s employment by the Company,
Executive will use in the performance of Executive’s duties only information
which is generally known and used by persons with training and experience
comparable to Executive’s own, common knowledge in the industry, otherwise
legally in the public domain, or obtained or developed by the Company or by
Executive in the course of Executive’s work for the Company.

 

4.             OUTSIDE ACTIVITIES DURING EMPLOYMENT.

 

4.1          Non-Company Business.  Except with the prior written consent of the
Company’s Board of Directors, Executive will not during the term of this
Agreement undertake or engage in any other employment, occupation or business
enterprise, other than ones in which Executive is a passive investor, provided
that Executive agrees not to become engaged in any other business activity
which, in the reasonable judgment of the Board, is likely to interfere with
Executive’s ability to discharge his duties and responsibilities to the
Company.  Executive may engage in civic and not-for-profit activities so long as
such activities do not materially interfere with the performance of his duties
hereunder.

 

4.2          No Adverse Interests.  Except as permitted by Section 4.3,
Executive agrees not to acquire, assume or participate in, directly or
indirectly, any position, investment or interest known by him to be adverse or
antagonistic to the Company, its business or prospects, financial or otherwise.

 

4.3          Noncompetition.  During the term of his employment by the Company,
except on behalf of the Company, Executive will not directly or indirectly,
whether as an officer, director, stockholder, partner, proprietor, associate,
representative, consultant, or in any capacity whatsoever engage in, become
financially interested in, be employed by or have any business connection with
any other person, corporation, firm, partnership or other entity whatsoever
which were known by him to compete directly with the Company, throughout the
world, in any line of business engaged in (or planned to be engaged in) by the
Company; provided, however, that anything above to the contrary notwithstanding,
he may own, as a passive investor, securities of any competitor corporation, so
long as his direct holdings in any one such corporation shall not in the
aggregate constitute more than one percent (1%) of the voting stock of such
corporation.

 

3

--------------------------------------------------------------------------------


 

5.             TERMINATION OF EMPLOYMENT.

 

5.1          At-Will Relationship.  Executive’s employment relationship is
at-will.  Either Executive or the Company may terminate the employment
relationship at any time, with or without cause or advance notice.

 

5.2          Termination Without Cause.

 

(a)           The Company may terminate Executive’s employment with the Company
at any time without Cause, upon notice to Executive.

 

(b)           In the event Executive’s employment is terminated without Cause
and such termination results in a “separation from service” with the Company
within the meaning of Treasury Regulations Section 1.409A-1(h) (without regard
to any permissible alternative definition thereunder), the Company shall provide
Executive the following severance benefits (the “Severance Benefits”):  (i) a
lump sum cash severance payment equal to nine (9) months of Executive’s then
current annual base salary, less applicable withholdings and deductions; (ii) if
Executive timely elects continued Company-provided group health insurance
coverage pursuant to federal COBRA law, the Company will pay Executive’s COBRA
premiums sufficient to maintain his group health insurance coverage in effect as
of the date of the termination for twelve (12) months following the termination,
provided that the Company’s obligation to continue to pay Executive’s COBRA
premiums hereunder will cease immediately upon Executive’s eligibility for
equivalent group health insurance coverage through a new employer;
(iii) Executive will have the ability to exercise any vested stock options
(including the Option) granted to Executive by the Company until one (1) year
following the date of the termination or the expiration of the term of any such
options, whichever occurs earlier.  As a condition precedent to Executive’s
receipt of the Severance Benefits, Executive must properly execute, and not
revoke or attempt to revoke, the Release described in Section 6 within sixty
(60) days following the date of his termination of employment.

 

5.3          Termination for Cause.

 

(a)           The Company may terminate Executive’s employment with the Company
at any time for Cause, upon notice to Executive.

 

(b)           “Cause” for termination shall mean: indictment or conviction of
any felony or of any crime involving dishonesty; participation in any fraud
against the Company; breach of Executive’s duties to the Company, including
persistent unsatisfactory performance of job duties; intentional damage to any
property of the Company; conduct by Executive which in the good faith and
reasonable determination of the Board demonstrates gross unfitness to serve;
incapacity to perform the essential functions of Executive’s job for a period of
ninety (90) consecutive days; or death.

 

(c)           In the event Executive’s employment is terminated at any time with
Cause, he shall be entitled to receive his base salary, and his accrued but
unused paid time off earned through the date of termination; Executive will not
be entitled to severance pay, pay in lieu of notice or any other such
compensation, except as may be

 

4

--------------------------------------------------------------------------------


 

provided in the Company’s severance benefit plan, if any, in effect on the
termination date, or except as required by law.

 

5.4          Termination for Good Reason.

 

(a)           Executive may voluntarily terminate his employment for “Good
Reason” by notifying the Company in writing that Executive believes that an
event described in this Section 5.4(a) has occurred (the “Constructive
Termination Notice”), within ten (10) days after the initial occurrence of one
of the following events; provided, however, that Executive shall not have “Good
Reason” to terminate employment unless the Company does not cure the event
described in this Section 5.4(a) within thirty (30) days following receipt by
the Company of the Constructive Termination Notice:

 

(i)            the assignment to Executive of any duties or responsibilities
which result in the material diminution of Executive’s position; provided,
however, that the acquisition of the Company and subsequent conversion of the
Company to a division or unit of the acquiring corporation will not by itself
result in a diminution of Executive’s position;

 

(ii)           a reduction by the Company in Executive’s annual base salary by
greater than fifteen percent (15%), except to the extent the base salaries of
other executive officers of the Company are accordingly reduced; or

 

(iii)         a relocation of Executive, or the Company’s principal executive
offices by more than forty (40) miles, except for required travel by Executive
on the Company’s business.

 

(b)           In the event Executive terminates his employment for Good Reason,
and such termination results in a “separation from service” with the Company
within the meaning of Treasury Regulation Section 1.409A-1(h) (without regard to
any permissible alternative definition thereunder), the Company shall provide
Executive the Severance Benefits described above in Section 5.2(b).

 

5.5          Voluntary or Mutual Termination.

 

(a)           Executive may voluntarily terminate his employment with the
Company at any time, after which no further compensation will be paid to
Executive.

 

(b)           In the event Executive voluntarily terminates his employment other
than for “Good Reason,” he will not be entitled to severance pay, pay in lieu of
notice or any other such compensation.

 

5.6          Involuntary Termination Following a Change in Control.

 

(a)           Definition.  For the purposes of this Agreement, a “Change in
Control” shall mean a merger or consolidation of the Company with, or any sale
of all or substantially all of the assets of the Company, to any other person,
corporation or entity, unless as a result of such merger, consolidation or sale
of assets the holders of the

 

5

--------------------------------------------------------------------------------


 

Company’s voting securities prior thereto hold at least fifty percent (50%) of
the total voting power represented by the voting securities of the surviving or
successor corporation after such transaction.

 

(b)           Severance Benefits.  In the event of the termination of
Executive’s employment without Cause or Executive’s resignation for Good Reason,
and in each case such termination results in a “separation from service” with
the Company within the meaning of Treasury Regulations
Section 1.409A-1(h) (without regard to any permissible alternative definition
thereunder) (an “Involuntary Termination”) within twelve (12) months immediately
following the effective date of a Change in Control, in lieu of the Severance
Benefits provided in Sections 5.2 and 5.4 herein, Executive will receive the
following benefits (the “Change in Control Benefits”): (i) a lump sum cash
severance payment equal to fifteen (15) months of Executive’s then current
annual base salary, less applicable withholdings and deductions; (ii) a lump sum
cash severance payment equal to one and one-quarter (1.25) times Executive’s
annual target bonus potential, less applicable withholdings and deductions;
(iii) if Executive timely elects continued Company-provided group health
insurance coverage pursuant to federal COBRA law, the Company will pay
Executive’s COBRA premiums sufficient to maintain his group health insurance
coverage in effect as of the date of the Involuntary Termination for twelve (12)
months following the Involuntary Termination, provided that the Company’s
obligation to continue to pay Executive’s COBRA premiums hereunder will cease
immediately upon Executive’s eligibility for equivalent group health insurance
coverage through a new employer; (iv) Executive will have the ability to
exercise any vested stock options (including the Option) granted to Executive by
the Company until one (1) year following the date of the Involuntary Termination
or the expiration of the term of any such option, whichever occurs earlier; and
(v) the vesting of all of Executive’s outstanding equity awards (including the
Option) shall be accelerated so that they vest in full and the Company’s right
to repurchase any earlier exercised shares, if applicable, shall lapse.  As a
condition precedent to Executive’s receipt of the Change in Control Benefits,
Executive must properly execute, and not revoke or attempt to revoke, the
Release described in Section 6  within sixty (60) days following the date of his
termination of employment.

 

6.             RELEASE.  As a condition of receipt of any benefits under
Section 5 of this Agreement, Executive shall provide the Company with an
executed and effective general release substantially in the form attached hereto
as EXHIBIT B (the “Release”).

 

7.             NONINTERFERENCE.

 

While employed by the Company, and for two (2) years immediately following the
Termination Date, Executive agrees not to interfere with the business of the
Company by:

 

(a)           soliciting, attempting to solicit, inducing, or otherwise causing
any employee of the Company to terminate employment in order to become an
employee, consultant or independent contractor to or for any other person or
entity of the Company; or

 

6

--------------------------------------------------------------------------------


 

(b)           directly or indirectly soliciting the business of any customer of
the Company which at the time of termination or one year immediately prior
thereto was listed on the Company’s customer list.

 

8.             COOPERATION WITH COMPANY.

 

8.1          Cooperation Obligation.  During and after the term of Executive’s
employment, Executive will cooperate with the Company in responding to the
reasonable requests of the Company’s Chairman of the Board, CEO or General
Counsel, in connection with any and all existing or future litigation,
arbitrations, mediations or investigations brought by or against the Company, or
its or their respective affiliates, agents, officers, directors or employees,
whether administrative, civil or criminal in nature, in which the Company
reasonably deems Executive’s cooperation necessary or desirable.  In such
matters, Executive agrees to provide the Company with reasonable advice,
assistance and information, including offering and explaining evidence,
providing sworn statements, and participating in discovery and trial preparation
and testimony.  Executive also agrees to promptly send the Company copies of all
correspondence (for example, but not limited to, subpoenas) received by
Executive in connection with any such legal proceedings, unless Executive is
expressly prohibited by law from so doing. The failure by Executive to cooperate
fully with the Company in accordance with this Section 8 will be a material
breach of the terms of this Agreement which will result in all commitments of
the Company to make additional payments or provide additional benefits to
Executive under Section 5 becoming null and void.

 

8.2          Expenses and Fees.  The Company will reimburse Executive for
reasonable out-of-pocket expenses incurred by Executive as a result of his
cooperation with the obligations described in Section 8.1, within thirty (30)
days of the presentation of appropriate documentation thereof, in accordance
with the Company’s standard reimbursement policies and procedures. After
termination of Executive’s employment, the Company will also pay Executive a
reasonable fee in the amount of $200 per hour for the time Executive devotes to
matters as requested by the Company under Section 8.1 (the “Fees”).  The Company
will not deduct or withhold any amount from the Fees for taxes, social security,
or other payroll deductions, but will instead issue an IRS Form 1099 with
respect to the Fees.  Executive acknowledges that in cooperating in the manner
described in Section 8.1, he will be serving as an independent contractor, not a
Company employee, and he will be entirely responsible for the payment of all
income taxes and any other taxes due and owing as a result of the payment of
Fees.  Executive hereby indemnifies the Company and its officers, directors,
agents, attorneys, employees, shareholders, subsidiaries, and affiliates and
holds them harmless from any liability for any taxes, penalties, and interest
that may be assessed by any taxing authority with respect to the Fees, with the
exception of the employer’s share of employment taxes subsequently determined to
be applicable, if any.

 

9.             DISPUTE RESOLUTION.  To ensure rapid and economical resolution of
any disputes which may arise under this Agreement, Executive and the Company
agree that any and all disputes, claims, or demands in any way arising out of or
relating to this Agreement, Executive’s employment with the Company, or the
termination of Executive’s employment with the Company, shall be resolved by
confidential, final and binding

 

7

--------------------------------------------------------------------------------


 

arbitration conducted before a single arbitrator with Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) in San Francisco, California, under the
then-applicable JAMS rules.  The parties acknowledge that by agreeing to this
arbitration procedure, they waive the right to resolve any such dispute through
a trial by jury, judge or administrative proceeding.  The Company shall bear
JAMS’ arbitration fees and administrative costs.  The arbitrator shall: 
(a) have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law; and
(b) issue a written arbitration decision including the arbitrator’s essential
findings and conclusions and a statement of the award.  The arbitrator, and not
a court, shall also be authorized to determine whether the provisions of this
paragraph apply to a dispute, controversy, or claim sought to be resolved in
accordance with these arbitration procedures.  Notwithstanding the foregoing,
Executive and the Company shall each have the right to resolve any dispute or
cause of action involving Company trade secrets, proprietary information, or
intellectual property (including, without limitation, inventions assignment
rights under California Labor Code Section 2870, and rights under patent,
trademark, or copyright law) by court action instead of arbitration.  Nothing in
this Agreement is intended to prevent either Executive or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.

 

10.          TAX PROVISIONS.

 

10.1        Best After-Tax.

 

(a)           If any payment or benefit Executive would receive pursuant to a
Change in Control from the Company or otherwise (“Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code, and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment shall be equal to the Reduced
Amount.  The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax, or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Executive’s receipt of the
greatest economic benefit notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in a manner necessary to provide Executive
with the greatest economic benefit.  If more than one manner of reduction of
payments or benefits necessary to arrive at the Reduced Amount yields the
greatest economic benefit, the payments and benefits shall be reduced pro rata.

 

(b)           The independent registered public accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the event described in Section 280G(b)(2)(A)(i) of the Code shall perform the
foregoing calculations.  If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting such event, the Company shall appoint a nationally
recognized independent registered

 

8

--------------------------------------------------------------------------------


 

public accounting firm to make the determinations required hereunder.  The
Company shall bear all expenses with respect to the determinations by such
independent registered public accounting firm required to be made hereunder. 
The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive within fifteen (15)
calendar days after the date on which Executive’s right to a Payment is
triggered (if requested at that time by the Company or Executive) or such other
time as requested by the Company or Executive.  Any good faith determinations of
the independent registered public accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.

 

10.2        Compliance with Section 409A.  It is intended that all payments of
Severance Benefits and Change in Control Benefits provided under this Agreement
constitute separate payments for purposes of Treasury Regulations
Section 1.409A-2(b)(2) and that such payments satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A of the Code
provided by Treasury Regulations Sections 1.409A-1(b)(4) and 1.409A-1(b)(9).

 

11.          GENERAL PROVISIONS.

 

11.1        Notices.  Any notices provided hereunder must be in writing and
shall be deemed effective upon the earlier of personal delivery (including
personal delivery by fax) or the next day after sending by overnight carrier, to
the Company at its primary office location and to Executive at his address as
listed on the Company payroll.

 

11.2        Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

 

11.3        Waiver.  If either party should waive any breach of any provisions
of this Agreement, he or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

 

11.4        Complete Agreement.  This Agreement and Exhibit A, constitute the
entire agreement between Executive and the Company and it is the complete,
final, and exclusive embodiment of their agreement with regard to this subject
matter.  It is entered into without reliance on any promise or representation
other than those expressly contained herein, and it cannot be modified or
amended except in a writing signed by an officer of the Company.

 

11.5        Counterparts.  This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.

 

9

--------------------------------------------------------------------------------


 

11.6        Headings.  The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

 

11.7        Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Executive may not assign any of his duties hereunder and he may not
assign any of his rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.

 

11.8        Attorneys’ Fees.  If either party hereto brings any action to
enforce his or its rights hereunder, the prevailing party in any such action
shall be entitled to recover his or its reasonable attorneys’ fees and costs
incurred in connection with such action.

 

11.9        Choice of Law.  All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the law of the State of
California.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

 

Affymax Inc.

 

 

 

 

 

By:

/s/ Arlene M. Morris

 

 

Arlene M. Morris

 

 

Chief Executive Officer

 

 

 

 

Date:

February 19, 2010

 

 

Accepted and agreed this

 

22nd day of February, 2010.

 

 

 

John A. Orwin, an Individual

 

 

 

 

 

/s/ John A. Orwin

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE AGREEMENT

 

--------------------------------------------------------------------------------